Citation Nr: 1606654	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-33 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus and bilateral ankle joint equinus.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus and bilateral ankle joint equinus.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus and bilateral joint ankle equinus.

4.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder from July 29, 2009 to April 7, 2015.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to November 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2010 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which awarded service connection for major depressive disorder and declined to reopen previously denied claims of entitlement to service connection for a back and bilateral knee disabilities, respectively.

The Board notes a July 2005 rating decision denied the Veteran's original claim of entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus.  The Board construes the Veteran's August 2006 statement as a timely notice of disagreement with the RO's July 2005 decision, as it expresses desire for appellate review and is reasonably construed as voicing disagreement with the July 2005 decision.  38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  Thus, the merits issue (as opposed to a petition to reopen) is properly before the Board on appeal.  

In an October 2012 rating decision, the RO increased the assigned rating for major depressive disorder to a 70 percent from the initial date of service connection, or July 29, 2009.  In June 2015, the RO again increased the assigned rating to 100 percent, effective April 7, 2015.  Therefore, the issue has been recharacterized as reflected on the title page.

The issues of entitlement to service connection for a low back and bilateral knee disabilities, as well as the issue of entitlement to an increased rating for major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the December 2007 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied the claim of entitlement to service connection a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In the December 2007 rating decision, the RO denied service connection for bilateral knee disability on the basis that the disability was neither incurred in nor caused by active military service.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the December 2007 rating decision is final.  See 38 U.S.C.A. 
§ 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran filed a petition to reopen the claim in July 2009, which was denied on the merits in a September 2010 rating decision.  In that decision, the RO indicated that because the Veteran had presented a claim based on a new theory of entitlement, namely secondary service connection, new and material evidence would not be required to reopen the previously denied claim.  However, the Board notes that raising an alternate theory of entitlement to service connection for the same disability, in and of itself, does not provide a sufficient basis upon which to reopen the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).   

In April 2011, the Veteran submitted a statement from D.C.J., DC, addressing the etiology of his bilateral knee disability.  As this submission was received within one year of issuance of the September 2010 rating decision, the December 2007 rating decision is the last final decision on the issue of entitlement to service connection for a bilateral knee disability, as the September 2010 rating decision remained open.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

New and Material Evidence 

When a claim is disallowed and becomes final, it will not be reopened unless new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a favorable decision by the RO, such as in the instant case.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  

Relevant evidence received more than one year since the December 2007 rating decision includes the April 2010 and November 2012 VA examination reports and multiple opinions from D.C.J. addressing the etiology of the Veteran's bilateral knee disability.  Such evidence constitutes new and material evidence, as it was not previously considered by decision makers and relates to unestablished facts that raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim of entitlement to service connection for a bilateral knee disability is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened.  To that extent only, the appeal is allowed.

REMAND

Regarding the low back and bilateral knee disabilities, an addendum opinion is necessary to address whether the disabilities are due to service, proximately due to service-connected bilateral ankle joint equinus, or aggravated by his service-connected bilateral pes planus and/or bilateral ankle joint equinus.  

As to the increased rating claim for a major depressive disorder, a July 2012 letter reveals that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) for his back disability and major depression.  Complete records from SSA used to make that determination should be obtained on remand.  Tetro v. Gober, 14 Vet. App. 100, 108 09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the matter is being remanded, updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include those dated since May 2015.

2.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  All efforts to obtain these records must be documented.

3.  Then, provide the claims file to a physician (preferably an orthopedist) for preparation of an addendum opinion concerning the etiology of the low back and bilateral knee disabilities.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  No additional examination is necessary, unless the examiner determines otherwise.
Based upon review of his pertinent medical history, the examiner is requested to opine on the following:

(a.)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability, to include degenerative joint disease diagnosed during the appeal period, had its clinical onset during active military service or is otherwise related to service?  

(b.)  Is it at least as likely as not that the low back disability is proximately due to his service-connected bilateral ankle joint equinus?

(c.) Is it at least as likely as not that the low back disability is aggravated (worsened beyond the normal progression of the disease) by his service-connected bilateral pes planus and/or bilateral ankle joint equinus?   

(d.)  Is it at least as likely as not that the Veteran's bilateral knee disability, to include diagnosed patellofemoral pain syndrome, had its clinical onset during active military service or is otherwise related to service?

(e.)  Is it at least as likely as not that the bilateral knee disability is proximately due to his service-connected bilateral ankle joint equinus?

(f). Is it at least as likely as not that the bilateral knee disability is aggravated (worsened beyond the normal progression of the disease) by his service-connected bilateral pes planus and/or bilateral ankle joint equinus?   

In addressing these questions, the examiner must comment upon the Veteran's post-service motor vehicle accidents, as well as the opinions from chiropractor D.C.J. of record.

The examiner must provide a robust rationale for each opinion furnished.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


